ADVANCED CREDIT TECHNOLOGIES, INC. 1915 Plaza Drive, Suite 202 Eagan, Minnesota 55122 Tel: (651) 905-2932 October 7, 2011 Mark P. Shuman Branch Chief-Legal U.S. Securities Exchange Commission treet, N.E. Washington, DC 20549-8561 Re:Advanced Credit Technologies, Inc. Response to Oral Comment Filed: October 7, 2011 File No.: 333-170132 Dear Mr. Shuman: We are in receipt ofyour oral comment with respect to the above-referenced filing. In this regard, we have provided herein an explanation as to the disclosure set forth in the Executive Compensation Section of the filing. The prior disclosure was incorrectly submitted relating to the Executive Compensation Section. We are hereby deleting reference to compensation for all periods except for 2010, as required by Regulation S-K. In addition we have deleted footnote ( 2 ) since expenses should not be a part of executive compensation. Finally, the reported compensation has been included in the total column for accuracy. We would respectfully request that our Registration Statement be declared effective on Wednesday, October 12, 2011 at 5 pm est. and that the above- referenced changes be included in our424(b) Prospectus filing. If you have any questions or require any additional information, please do not hesitate to contact me. Very truly yours, /s/ Chris Jackson Chris Jackson President and Chief Operation Officer
